MEMORANDUM***
Wesley Van Kirk Robbins appeals pro se from the district court’s judgment, following a bench trial, in favor of defendants in Robbins’ action under the Copyright Act. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s conclusions of law de novo, and -its factual findings for clear error. Twentieth Century Fox Film Corp. v. Entm’t Distrib., 429 F.3d 869, 879 (9th Cir.2005). We affirm.
The district court properly concluded that Robbins is equitably estopped from asserting a copyright infringement claim against defendant Lee because (1) Robbins knew of Lee’s allegedly infringing conduct, (2) Robbins caused Lee to believe that he had volunteered the works that were allegedly copyrighted for Lee’s use, (3) Lee was ignorant of the true facts at the time of the alleged infringing conduct,. and (4) Lee detrimentally relied on Robbins’ representations. See Hampton v. Paramount Pictures Corp., 279 F.2d 100, 104 (9th Cir.1960) (setting forth elements of equitable estoppel in copyright context).
Robbins’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.